IN THE SUPREME COURT OF THE STATE OF NEVADA


                   ANTHONY CLARKE,                                         No. 83919
                   Petitioner,
                   vs.
                   THE SECOND JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,
                   IN AND FOR THE COUNTY OF                                   FILED
                   WASHOE,
                   Respondent,                                                JAN 0 3 2022
                     and
                   THE STATE OF NEVADA,
                   Real Party in Interest.
                                                                          Br
                                                                           ar7PRaE
                                                                               A.8fRCICaRT
                                                                            DEPU4=1#1




                                        ORDER DENYING PETITION

                              This pro se original petition for a writ of mandamus seeks to
                  compel the district court to hold a hearing or begin proceedings on
                  petitioner's postconviction petition for a writ of habeas corpus.
                              On September 23, 2021, the district court issued an order
                  directing petitioner to amend his postconviction petition for a writ of habeas
                  corpus to provide proof of service upon the Northern Nevada Correctional
                  Center Warden and the Nevada Attorney General, in accordance with the
                  requirements set forth in NRS 34.730(2). A writ of mandamus is available
                  only to compel the performance of a legally required act or to cure an
                  arbitrary and capricious exercise of discretion.          Round Hill Gen.
                  Improvement Dist. v. Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536
                  (1981). It is petitioner's burden to demonstrate that extraordinary relief is
                  warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d

SUPREME COURT
                  840, 844 (2004). Here, petitioner has not shown that the district court has
      OF
    NEVADA


(01 1947A 44WF4                                                                        ,,2?. 001).1
                failed to perform a legally required act or has arbitrarily or capriciously
                exercised its discretion. Accordingly, we
                              ORDER the petition DENIED.'




                                        Hardesty



                Z       iolto---.416mte"7"7
                Parraguirre
                                                                   A44G4-0
                                                            Stiglich


                cc:   Anthony Clarke
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




                     iWe take no action on petitioner's motion for leave to proceed in forma
SUPREME COURT   pauperis filed on December 15, 2021.
     or
   NEVADA




                                                     2